EXHIBIT 10.32

October 8, 2009

Kalen Holmes

2027 32nd Ave S

Seattle, WA 98114

Dear Kalen,

Congratulations! It is with great pleasure that I confirm your offer of
employment for the position of executive vice president, Partner Resources at
Starbucks Coffee Company. I look forward to your first day on a mutually agreed
upon date, on or around November 16, 2009.

Here Are The Specifics Of Your Offer:

You will be paid at a base salary that annualizes to $400,000.00.

Sign-On Bonus

You will receive a one-time sign-on bonus of $200,000 less payroll taxes which
will be paid on the first regularly scheduled pay date following 30 days of
employment. Your sign-on bonus is not eligible pay for purposes of making
contributions into Starbucks savings plans.

Please note, should you voluntarily leave Starbucks during your first year of
employment, you will be responsible for reimbursing Starbucks for a pro-rata
gross share (n/12 based on number of months worked) of the one-time sign-on
bonus you received. By accepting this position, you expressly authorize
Starbucks to deduct any or all of any bonus reimbursement from any final
compensation owed to you. If the amount due exceeds that withheld from your
final pay, then you agree to pay the balance within 30 days after the effective
termination date of employment with Starbucks.

Stock

You will be granted: (i) stock options to purchase shares of Starbucks common
stock with an economic value of $1,050,000 (USD) and (ii) restricted stock units
with an economic value of $750,000 (USD), under the Key Employee Sub-Plan to the
2005 Long-Term Equity Incentive Plan, subject to approval by the Compensation
and Management Development Committee of the Board of Directors or its designee.
The stock options will be non-qualified with an exercise price equal to the
regular trading session closing price of a share of Starbucks stock on the date
of grant. The options will vest in equal installments over a period of four
(4) years, beginning on the first anniversary date of the grant, subject to your
continued employment. The restricted stock units will also vest in equal
installments over a period of four (4) years, beginning on the first anniversary
date of the grant, subject to your continued employment. The grant date of your
equity award will be after you assume your new position and otherwise effective
in accordance with the Company’s equity grant timing policy.

As a senior executive the Company’s executive stock ownership guidelines will
apply to you. The guidelines require covered executives to achieve a minimum
investment in Starbucks stock within five years. The minimum investment for an
executive vice president is $750,000. A copy of the guidelines will be provided
to you.

Executive Management Bonus Plan

You will be eligible to participate in the Executive Management Bonus Plan
(EMBP) starting in fiscal year 2010 provided that you remain in an eligible job
for a minimum of three complete consecutive fiscal months. Your incentive target
will be 65% of your eligible base salary.

Payout will be based on achievement of Company, business unit/department, and
individual objectives. For more information about the Executive Management Bonus
Plan, or a copy of the plan document, please talk with your Partner Resources
generalist, Maura Stevenson at 206-318-7082. Starbucks reserves the right to
review, change, amend, or cancel incentive plans at any time.



--------------------------------------------------------------------------------

Kalen Holmes

Page 2

 

Management Deferred Compensation Plan

You may be eligible to participate in the Management Deferred Compensation Plan
(MDCP) if you are on our U.S. payroll and meet the eligibility criteria. The
MDCP is Starbucks non-qualified retirement plan that provides eligible partners
with the opportunity to save on a tax-deferred basis. If you are eligible, you
will receive general information and enrollment materials at your home address
as soon as administratively possible after your mutually agreed upon start date
on U.S. payroll. These materials will outline the limited window in which you
will have an opportunity to enroll. If you have questions about the MDCP, please
contact the Starbucks Savings Team at savings@starbucks.com. Once eligible, you
may also obtain more information about the MDCP online at
www.netbenefits.fidelity.com.

Future Roast 401(k) Savings Plan

You will be able to participate in the Future Roast 401(k) Savings Plan if you
are on our U.S. payroll and meet the eligibility requirements. The Future Roast
401(k) provides eligible partners with the opportunity to save on a tax-deferred
basis. Two weeks prior to your eligibility date, you will receive general
information and enrollment materials at your home address. If you have questions
about the Future Roast 401(k) Plan, please contact the Starbucks Savings Team at
savings@starbucks.com. You may also obtain more information about the Future
Roast 401(k) at http://LifeAt.sbux.com by clicking on Pay, Stock & Savings and
choosing the Future Roast 401(k) link. Once eligible, you may obtain more
information about the Future Roast 401(k) online at
www.netbenefits.fidelity.com.

COBRA

Should you elect COBRA (continuation of health coverage) from your previous
employer, Starbucks will reimburse you for your COBRA premiums less applicable
taxes until you become eligible for Starbucks benefits after the mandatory
waiting period. Once you have signed up for COBRA coverage (within the 60-day
election period), submit proof of payment(s) to your Partner Resources contact
for processing. The proof of payment must be submitted for reimbursement within
60 days of your Starbucks benefit eligibility date. The reimbursement is
classified as income by the federal government and is subject to all applicable
payroll taxes and deductions.

Executive Life Insurance

As an executive, you and your family have a greater exposure to financial loss
resulting from your death. Starbucks recognizes this exposure and has provided
for coverage greater than outlined in Your Special Blend. You will receive
partner life coverage equal to three (3) times your annualized base pay, paid
for by Starbucks. You may purchase up to an additional two (2) times your
annualized base pay (for a total of five (5) times pay) to a maximum life
insurance benefit of $2,000,000.

Executive Physical Exam

You are eligible to participate in Starbucks executive physical program.
Information about the program and our program provider will be emailed to you
(new participants are notified at the beginning of each calendar quarter). The
program provider will contact you shortly thereafter to establish an
appointment. If you have questions about this physical, please contact Kelley
Hardin at 206-318-7756.

Benefits

An overview of Starbucks benefits, savings and stock programs can be found at
http://media.starbucks.com.edgesuite.net/dotcom/media/pdf/YSB_Guide_Mar_2009.pdf.
If you have questions regarding these programs or eligibility, please call the
Starbucks Partner Contact Center at 1 (877) SBUXBEN. Please note that although
it is Starbucks intent to continue these plans, they may be amended or
terminated at anytime without notice.



--------------------------------------------------------------------------------

Kalen Holmes

Page 3

 

Insider Trading

As an executive of the Company with access to sensitive business and financial
information about the Company, you will be prohibited from trading Starbucks
securities (or, in some circumstances, the securities of companies doing
business with Starbucks) from time to time in accordance with the Company’s
Insider Trading Policy and Blackout Procedures. A copy of the policy will be
provided to you your first day and you will be required to sign a certificate
indicating that you have read and understood the policy.

Coffee Hedging Policy

As an officer of the Company, a member of the Coffee Management Group, or a
partner involved in coffee procurement and trading on behalf of the Company, you
are prohibited from trading in coffee commodity futures for your own account. If
you have further questions, please contact your Partner Resources generalist,
Maura Stevenson at 206-318-7082.

If you accept this offer it is contingent upon your satisfying the conditions of
hire including:

 

  •  

Starbucks standard Insider Trading/Confidentiality Policy and Procedure document
and Confidentiality/Invention Agreement (All Employees)

 

  •  

Background check

 

  •  

Non-Competition Agreement

Your employment with Starbucks Coffee Company will be “at will,” meaning that
either you or the Company will be entitled to terminate your employment at any
time and for any reason, not prohibited by law.

On behalf of the entire team, I am excited to welcome you to the team and look
forward to working with you.

Warm regards,

 

/s/ Howard Schultz

Howard Schultz chairman, president and chief executive officer

 

cc: partner file

Stock Administration (S-HR3)

Olden Lee

 

Enc. Non-Competition Agreement

Coffee Hedging Agreement

COBRA FAQ Document

Background Inquiry Application

2010 Health Plan Comparison Document

I accept employment with Starbucks Corporation, and its wholly-owned
subsidiaries, according to the terms set forth above.

 

/s/ Kalen Holmes

    

10-11-09

Kalen Homes      Date

Please fax this signed letter and your non-compete agreement to Olden Lee at
206-903-2728, and send original documents at your convenience.